66191: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66191


Short Caption:MILBOURN VS. LEGRANDClassification:Original Proceeding - Civil - Proper Person Writ Petition


Related Case(s):66190


Lower Court Case(s):NONECase Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerRichard L. Milbourn
					In Proper Person
				


Real Party in InterestJohn C. LambroseJohn C. Lambrose
							(Federal Public Defender/Las Vegas)
						


RespondentEmployee ClerkCatherine Cortez Masto
							(Attorney General/Carson City)
						


RespondentNevada Attorney GeneralCatherine Cortez Masto
							(Attorney General/Carson City)
						


RespondentNevada Department of CorrectionsCatherine Cortez Masto
							(Attorney General/Carson City)
						


RespondentRobert LegrandCatherine Cortez Masto
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/11/2014OpenRemittitur



14-37628: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


07/31/2014Filing FeeFiling Fee due for Petition.


07/31/2014Petition/WritFiled Proper Person Petition for Writ.  Petition for Judicial Review of Agency's Final Decision.14-25114




07/31/2014Other Incoming DocumentReceived Proper Person Document.  Application to Proceed In Forma Pauperis.


07/31/2014MotionReceived Proper Person Motion to Appoint Counsel.


07/31/2014Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.14-25120




08/22/2014Order/ProceduralFiled Order Waiving Filing Fee. Petitioner seeks a waiver of the filing fee for this petition. Good cause having been demonstrated, this motion is granted, and thus, no filing fee is due for this petition.14-27722




11/14/2014Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn2[Because we deny the petition, we also deny petitioner's July 31, 2014, motion to appoint counsel.]  SNP14-JH/MD/MC14-37628